Citation Nr: 0600454	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in March 2002 and March 2003 which denied the 
above claims.

In September 2005, the veteran testified at a personal 
videoconference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims folder.

The issues of service connection for a heart disorder on the 
merits and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a heart disorder was denied by the RO in a decision dated 
in March 1989.  The veteran did not appeal.

2.  Evidence submitted since the March 1989 RO decision 
denying entitlement to service connection for a heart 
disorder is not duplicative of evidence previously on file 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

CONCLUSIONS OF LAW

1.  The unappealed March 1989 RO decision denying service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  Subsequent to the March 1989 RO decision that denied 
entitlement to service connection for a heart disorder, new 
and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence for a heart disorder

In March 1989, the RO denied entitlement to service 
connection for a heart disorder.  At that time, the evidence 
of record included the veteran's service medical records.  A 
report of medical examination dated in June 1965 and 
conducted at the time of enlistment, showed that upon 
clinical evaluation, his heart and vascular system were 
normal.  Blood pressure was read to be 120/80.  A private 
medical record from Southern Oregon Hospital dated in May 
1970, showed that the veteran had a normal chest.

Sick call treatment records dated in May and October 1970 
showed that the veteran reported a one month history of pain 
in the left chest and arm.  He added that it was progressive 
and worsening.  He described a pressure sensation which would 
last seconds to several hours.  A history of an abnormal 
electrocardiogram (EKG) was noted.  EKG in October 1970 was 
normal.  It was felt that his symptoms were best related to 
chronic gastrointestinal problems.

A report of medical examination dated in July 1971 and 
completed at the time of discharge showed that upon clinical 
evaluation, his heart and vascular system were normal.  Blood 
pressure was read to be 114/90.

A VA examination report dated in October 1982 showed that the 
cardiovascular system was negative; blood pressure was read 
to be 124/90.

VA outpatient treatment records dated from March 1988 to May 
1988 showed assessments which included chest wall pain, 
essential hypertension, and  electrocardiogram evidence of 
possible exertion induced ischemia.

In its March 1989 decision, the RO determined that the 
service medical records did not document a chronic 
cardiovascular-renal disease, including heart disease and 
hypertension, and that there was no evidence of a compensable 
heart disorder within one year of separation from service.  
The veteran did not appeal.  See 38 C.F.R. § 20.200.  Thus, 
this decision became final.  38 U.S.C.A. §§ 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2005).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

The evidence received subsequent to the March 1989 RO 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Hospital treatment records from the Redwood Memorial Hospital 
dated in January 1992 show that the veteran was diagnosed 
with chest pain, possibly anginal, with strong stress 
component.

A private medical record from G. Baker, M.D., dated in 
February 1992, shows that the veteran had subepicardial 
nontransmural reversible ischemia, primarily involving the 
circumflex branch of the left coronary artery but also 
involving the distal branch of the left descending.  He was 
considered to be a candidate for a coronary angiography.

A VA examination report dated in November 1992 shows that the 
veteran's claims folder was not available for review in 
conjunction with the examination.  The veteran reported a 
history of cardiovascular disease, including hypertension and 
angina, adding that his cardiac problems began around 1970 
with the angina.  The diagnosis, in pertinent part, was 
coronary artery disease, angina pectoris, and hypertension 
under treatment.  Electrocardiogram was within normal limits.

A private medical record from L. Derbes, M.D., dated in 
October 1995, shows that the veteran had a history of chest 
discomfort since 1969.  The description of the event was said 
to be quite consistent with vasospastic angina, and he was 
said to have a documented normal coronary arteries by 
catheterization in 1992.  The assessment was angina, most 
consistent with Prinmetal's angina.  Evaluation for surgery 
was recommended.

VA outpatient treatment records dated from August 1997 to 
October 2003 show intermittent treatment for symptoms 
associated with hypertension and a heart disorder.

During the veteran's September 2005 videoconference hearing, 
he testified that he first began having problems with his 
heart during service in 1969 for which he was sent to the NAS 
in Seattle and the NAS in Lamore.  He added that he continued 
to have symptoms associated thereto ever since separation 
from service.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart disorder.  The additional medical 
evidence of record as set forth above is new in that it was 
not previously of record, and is significant as it provides a 
current diagnosis of a heart disorder and the suggestion that 
the description of the chest discomfort since 1969 was quite 
consistent with vasospastic angina.  This evidence was not 
before VA in March 1989 and is probative for the reasons and 
bases of denial.  For this reason, the Board finds that the 
evidence added to the record since March 1989 is so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the March 1989 RO decision 
is new and material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder is 
reopened.  The appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

As indicated above, the veteran's service medical records 
dated in May 1970 show that he reported a one month history 
of pain in the left chest and arm, which was progressive and 
worsening.  He described a pressure sensation which would 
last seconds to several hours.  A history of an abnormal 
electrocardiogram was noted.  His separation examination 
report showed a blood pressure reading of 114/90.  Subsequent 
to service, the evidence supports that the veteran has been 
treated for hypertension and coronary artery disease.  In 
light of the foregoing, the veteran should be afforded a VA 
examination, with the benefit of the entire claims folder to 
be considered, so that an opinion may be rendered as to the 
date of onset and etiology of any currently diagnosed 
cardiovascular disease.

Additionally, in a Statement In Support Of Claim dated in 
January 1989, the veteran indicated that he received 
treatment at the Roseburg VA Medical facility in 1973 and 
1974; the Salt Lake City VA Medical facility in 1976; and at 
the Josephine Memorial Hospital in 1976, 1977, and 1979.  A 
review of his claims folder reveals that these records have 
not been associated with his claims folder.  Efforts should 
also be undertaken to obtain these records on remand.

Records also show that the veteran is receiving monthly 
disability benefits from the Social Security Administration 
(SSA).  The complete medical and administrative records 
related to his Social Security claim have not been obtained.  
The RO should make arrangements to obtain these records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, a copy of letter submitted by the veteran, said to 
have been written by him to his mother in December 1965, 
shows that he reported hating himself, but that he could not 
provide reasons for those feeling at the time.  He alluded 
that his family would find out soon enough.  He conveyed that 
he felt he had failed everybody and that he was not fit to be 
in the service.  He added that he was not worthy of 
continuing relations with his girlfriend.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
heal professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. 
§ 3.303(f)(3).  In light of this, a VA psychiatric 
examination should be conducted on remand.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Obtain records from each health care 
provider identified by the veteran as set 
forth above, to include the Roseburg VA 
Medical facility dated in 1973 and 1974; 
the Salt Lake City VA Medical facility 
dated in 1976; the Josephine Memorial 
Hospital dated in 1976, 1977, and 1979; 
as well as the Rouge Valley Memorial 
Hospital dated from 1974 to 1978.

2.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim and associate 
them with the claims file.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
cardiovascular examination.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner is asked to provide an 
opinion as to the date of onset and 
etiology of any currently diagnosed 
cardiovascular disease, to include 
hypertension and angina.  Specifically, 
the examiner should state whether it is 
at least as likely as not that any 
currently diagnosed cardiovascular 
disease had its onset during active 
service or is related to any in-service 
disease or injury, to include the 
reported chest pains in May and October 
1970 and blood pressure reading in July 
1971.  It is requested that the examiner 
discuss the prior medical evidence in 
detail and reconcile any contradictory 
evidence.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  Schedule the veteran for a VA 
examination by a psychiatrist.  The 
examiner should be provided with a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV.  If so, the 
examiner should specify the factors 
relied upon to support the diagnosis and 
the specific stressor(s) which prompted 
the diagnosis.  In addition, the examiner 
must express an opinion as to whether the 
in-service stressor(s) alleged by the 
veteran are of sufficient quality to 
produce PTSD and whether there is a link 
between the current symptomatology and 
one or more of the in-service stressors.  
In that regard, the examiner should 
discuss the veteran's civilian history of 
having been sexually abused as a child.
 
The examiner should also review the 
veteran's service medical records, 
service personnel records, and the 
letters from the veteran and his mother 
dated during service, and state whether 
they reflect any behavioral changes in 
the veteran consistent with being the 
victim of a sexual assault during 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this Remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


